Citation Nr: 1800193	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  13-20 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, generalized anxiety disorder, panic disorder, and recurrent depressive disorder.


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from July 1976 to July 1980.  His last period of service from October 1980 to June 1985 resulted in a discharge under other than honorable conditions.  See December 2009 Administrative Decision.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran requested a Board hearing in his July 2013 substantive appeal, but he failed to appear at the hearing scheduled in December 2016; his request is deemed withdrawn.

In its January 2017 remand, the Board re-characterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, generalized anxiety disorder, panic disorder, and recurrent depressive disorder, to make clear that the issue before the Board is entitlement to a psychiatric disability, regardless of the particular diagnosis.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  

Furthermore, in January 2017, the Board remanded this matter for additional development, which has not been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.

In January 2017, the Board instructed the AOJ to arrange for a VA psychiatric evaluation of the Veteran to determine the nature, extent, and etiology of his acquired psychiatric disorder.  The examiner was asked to provide a response on whether it is at least as likely as not that the Veteran's current acquired psychiatric disorder is related to his active service from July 1976 to July 1980.

The Board notes that the Veteran was scheduled for multiple VA psychiatric evaluations since January 2017, but cancelled the appointments for a myriad of reasons that included issues with his homelessness status and hospitalization.  The Board notes that the Veteran's last scheduled VA psychiatric evaluation was set for October 23, 2017.  On that same day, the Veteran called the San Diego RO to cancel his appointment because he could not find nor afford transportation to the VA center that it was scheduled for.  He requested to reschedule the examination.  There is no indication that the requested examination was rescheduled.

On a later date in October 2017, the AOJ issued a Supplemental Statement of the Case (SSOC) continuing and confirming denial for entitlement to service connection for an acquired psychiatric disorder, in part, because of his missed appointments for a VA psychiatric evaluation.  Upon remand, the AOJ must reschedule the Veteran for his VA psychiatric evaluation.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for his acquired psychiatric disability on appeal; this specifically includes treatment records from the VA San Diego Healthcare System from March 2017 to the present.

2.  After completing directive (1), the AOJ should arrange for a VA psychiatric evaluation of the Veteran to determine the nature, extent, and etiology of his acquired psychiatric disorder.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (50% or higher degree of probability) that the Veteran's current acquired psychiatric disorder is related to his active service from July 1976 to July 1980?  It is requested that the rationale for this opinion include some discussion regarding the Veteran's current reports of alcohol problems and depression during that period.

Detailed reasons for all opinions should be provided.

3.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




